DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JASON P. LOCK,
                                  Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-3582

                            [January 28, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Matthew I. Destry,
Judge; L.T. Case No. 13010221CF10A.

   Jason P. Lock, Bonifay, Pro Se.

   No response required for appellee.

PER CURIAM.

   Affirmed without prejudice to file petition for belated appeal pursuant
to Fla. R. App. P. 9.141(c).

TAYLOR, MAY and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.